- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X 1H10 Results Curitiba, Brazil, August 11, 2010 - Companhia Paranaense de Energia - Copel (BM&FBOVESPA: CPLE3, CPLE5, CPLE6 / NYSE: ELP / LATIBEX: XCOP), a company that generates, transmits, distributes and sales power to the State of Paraná, announces its results for the first half of 2010. All the figures in this report are in Brazilian Reais and were prepared in accordance with Brazilian GAAP. This report presents cumulative data January through June 2010 compared with the same period in the previous year. Copels consolidated balance sheet presents, in addition to the figures of the wholly owned subsidiaries (Copel Geração e Transmissão, Copel Distribuição and Copel Telecomunicações), those of Compagas, Elejor, UEG Araucária, Centrais Eólicas do Paraná and Dominó Holdings, the latter jointly controlled with other shareholders. Net Operating Revenue (NOR): R$ 2,939 million. Operating Income: R$ 549 million. Net Income: R$ 360 million (R$ 1.31 per share). EBITDA (earnings before interest, taxes, depreciation and amortization): R$ 555 million. Return on Shareholders Equity: 4.1% in 1H10. Growth in power consumption billed by Copel to captive customers: 7.1%. Copels rating calculated by Fitch is AA(bra) for the corporate and for the 4 th debenture issue. The Companys shares and main indexes presented the following variations in the semester: Ticker Price Var. % Index Points Var. % 06/30/2010 year 06/30/2010 year CPLE3 (common/ BM&FBovespa) R$ 34.24 (6.2) IBOVESPA 60,935 (11.2) CPLE6 (preferred B/ BM&FBovespa) R$ 37.20 0.4 ELP (ADS/ Nyse) US$ 20,65 (3.7) DOW JONES 9,774 (6.3) XCOP (preferred B/ Latibex)  17.16 15.8 LATIBEX 3,446 (0.9) 1 Companhia Paranaense de
